DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 16 are objected to.
Only claims 1, 6, 13, 15, and 20 have been labelled as amended. All other claims are labelled as original. However, Examiner has noticed that claims 9 and 16 are not the original claims. For examination on the merit, the claims will be interpreted as originally presented. While Examiner has made every effort to identify the unmarked changes, Applicant must ensure that all changes are marked and identified in accordance with MPEP §714.
Claim 9 recites “a clocking station” which must be amended back to “a docking station” because the claim is labelled “Original”.
Claim 9 recites “a charging port tor charging” which must be amended back to “a charging port for charging” because the claim is labelled “Original”.
Claim 16 recites “The air freshener apparatus as recited in claim 1” which must be amended back to “An air freshener apparatus” because the claim is labelled “Original”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the securing device". There is insufficient antecedent basis for this limitation in the claim. There is sufficient antecedent basis for the limitation “the securing devices”. 
Claim 9 recites “the clocking station”. There is insufficient antecedent basis for this limitation in the claim. Base on the original claim set and that the claim is labelled “Original”, Applicant must recite “the docking station” to amend the typo.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 12-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruenbacher et al. US 2010/0288847 A1 (hereafter Gruenbacher).

Regarding claim 1, Gruenbacher teaches an air freshener apparatus (¶3), comprising:
an outer casing (casing shown in Figs 1 and 20 comprising shells 15, 17, and 23 in Fig 2),
wherein the outer casing includes at least one hole (24 and 18 in Fig 2; 223 and 226 in Fig 20);
a fragrance compound (compound of in material 64) housed within the outer casing, configured to scent air coming into contact with the fragrance compound, creating scented air (¶38);
a blowing apparatus (100 in Fig 6) configured to blow the scented air out of the outer casing through the at least one hole;
a power supply (38 in Fig 4; 238 in Fig 21) configured to power the blowing apparatus; and
securing devices (the securing devices of the Fig 1 embodiment are clip 13 and the mounting points to secure the clip to the housing 12 in Fig 2, ¶40; the securing devices of the Fig 20 embodiment are clip 213 and mounting 

Regarding claim 2, Gruenbacher teaches all the limitations of claim 1. Gruenbacher further teaches wherein the power supply is a battery (¶48).

Regarding claim 3, Gruenbacher teaches all the limitations of claim 2. Gruenbacher further teaches wherein the battery is a rechargeable battery (¶48-49).

Regarding claim 12, Gruenbacher teaches all the limitations of claim 1. Gruenbacher further teaches one or more clips (13) coupled to an outer surface of the outer casing.

Regarding claim 13, Gruenbacher teaches all the limitations of claim 1. Gruenbacher further teaches the one or more clips (13) configured to secure the air freshener apparatus to a zipper (where the clip of Gruenbacher is fully capable of 

Regarding claim 14, Gruenbacher teaches all the limitations of claim 1. Gruenbacher further teaches wherein the outer casing includes a bottom casing (17), a middle casing (23), and a top casing (15).

Regarding claim 16, Gruenbacher teaches an air freshener apparatus, comprising:
an outer casing (casing shown in Figs 1 and 20),
wherein the outer casing includes at least one hole (24 and 18 in Fig 2; 223 and 226 in Fig 20);
a blowing apparatus (100 in Fig 6) configured to blow air out of the outer casing through the at least one hole; and
a power supply (38 in Fig 4; 238 in Fig 21) configured to power the blowing apparatus.

Regarding claim 17, Gruenbacher teaches all the limitations of claim 16. Gruenbacher further teaches a fragrance compound (compound of in material 64) housed within the outer casing, configured to scent air coming into contact with the fragrance compound, creating scented air (¶38).



Regarding claim 19, Gruenbacher teaches all the limitations of claim 16. Gruenbacher further teaches a securing device (13 in Fig 2; 213 in Fig 20) configured to secure the air freshener apparatus to a surface.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruenbacher as applied to claim 3 above, and further in view of Cole US 4,394,613 (hereafter Cole).

Regarding claim 4, Gruenbacher teaches all the limitations of claim 3.
Gruenbacher does not teach an indicator light configured to indicate whether the rechargeable battery is charged.
Cole teaches a rechargeable battery comprising an indicator light configured to indicate whether the rechargeable battery is charged (col 1 lines 33-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gruenbacher (as shown above) by incorporating the indicator light of Cole in order to indicate a charged batter (col 1 lines 33-47). 


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruenbacher as applied to claim 3 above, and further in view of Georg WO 2016/180663 published 17 Nov. 2016 as translated by EPO (hereafter Georg).


Gruenbacher does not teach a charging port for charging the rechargeable battery.
Georg teaches a freshener apparatus (Figs 1-4) comprising a charging port (7) for supplying electrical energy (page 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gruenbacher (as shown above) by incorporating the charging port of Georg (7) in order to supply electrical energy (page 6) and recharge the power source/battery with a suitable technique (¶49). The modification would result in a charging port for charging the rechargeable battery.


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruenbacher as applied to claim 1 above, and further in view of Ketcha et al. US 2002/0005437 A1 (hereafter Ketcha).

Regarding claim 6, Gruenbacher teaches all the limitations of claim 1. 
Gruenbacher does not teach wherein the securing device is a magnet.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the securing device of Gruenbacher (13 in Fig 2; 213 in Fig 20) by incorporating the magnet of Ketcha (312) in order to attach the apparatus more securely to metal surfaces (¶113).


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruenbacher in view of Ketcha as applied to claim 6 above, and further in view of “Rare-earth magnet” Wikipedia published 19 Oct. 2014 accessed at <https://en.wikipedia.org/w/index.php?title=Rare-earth_magnet&oldid=630216127> (hereafter Rare).

Regarding claim 7, Gruenbacher in view of Ketcha teaches all the limitations of claim 1. 
Gruenbacher does not teach where the magnet is a rare earth magnet.
Rare teaches where a rare-earth magnet is the strongest permanent magnet (first paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the securing mechanism of . 


Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruenbacher as applied to claim 1 above, and further in view of Norwood US 7,932,482 (hereafter Norwood).

Regarding claims 8-9, Gruenbacher teaches all the limitations of claim 1. Gruenbacher teaches where the power source can be rechargeable with any suitable technique (¶49). 
Gruenbacher does not teach: docking station configured to house the outer casing; and wherein the docking station further includes a charging port for charging the power supply.
Norwood teaches a freshener apparatus (401 in Fig 13) comprising: docking station (460) configured to house the outer casing (as shown in Fig 13); and wherein the docking station further includes a charging port (466) for charging the power supply. Norwood teaches where the docking station allows electric supply remote from an outlet (col 4 lines 30-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gruenbacher (as shown above) by incorporating the docking station of Norwood (460) in order to allow .


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruenbacher in view of Norwood as applied to claim 8 above, and further in view of Georg WO 2016/180663 published 17 Nov. 2016 as translated by EPO (hereafter Georg).

Regarding claim 10, Gruenbacher teaches all the limitations of claim 8. 
Gruenbacher does not teach wherein the docking station includes one or more vents.
Georg teaches a freshener apparatus (Figs 1-4) comprising a docking station (Fig 4) including one or more vents (18) in order to provide additional distribution (page 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the docking station of Norwood (460) by incorporating the one or more vents of Georg (18) in order to provide additional distribution (page 6).


11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruenbacher in view of Norwood as applied to claim 8 above, and further in view of Liu CN 2602715 published 11 Feb. 2004 as translated by EPO (hereafter Liu).

Regarding claim 11, Gruenbacher teaches all the limitations of claim 1.
Gruenbacher does not teach a shoe tree into which the outer casing can be inserted.
Liu teaches a shoe tree (12 in Figs 3 and 4) for freshening air inside a shoe (page 1 lines 10-21) into which an outer casing (11/13) can be inserted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gruenbacher (Figs 1 and 20) by incorporating the apparatus into the shoe tree of Liu (Figs 3-4) in order to freshen the air of a shoe (page 1 lines 10-21). 


Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruenbacher in view of Norwood as applied to claim 8 above, and further in view of Belongia US 2014/0091487 A1 (hereafter Belongia).

Regarding claim 15, Gruenbacher teaches all the limitations of claim 1. 
Gruenbacher does not teach an ambient light sensor.
Belongia teaches an air freshening apparatus (Fig 1) comprising an ambient light sensor in order to activate the apparatus based on light (¶57).
.


Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruenbacher as applied to claim 19 above, and further in view of Ketcha et al. US 200/0005437 A1 (hereafter Ketcha).

Regarding claim 20, Gruenbacher teaches all the limitations of claim 19.
Gruenbacher does not teach wherein the securing device is a magnet.
Ketcha teaches a scent dispersal apparatus (¶12) comprising a securing device (device shown in Figs 3) is a magnet (312) in order to attach the apparatus to metal surfaces (¶113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the securing device of Gruenbacher (13 in Fig 2; 213 in Fig 20) by incorporating the magnet of Ketcha (312) in order to attach the apparatus more securely to metal surfaces (¶113).


Response to Arguments
The following is a response to Applicant’s arguments filed 25 Feb. 2021:

Applicant argues that claims 1, 6, 13, 15, and 20 have been amended.
Examiner agrees, however unamended claims 6 and 9 contain typographical mistakes which must be changed back into original form.

Applicant claims that the clip of Gruenbacher “cannot be reasonably deemed to “secure the air freshener apparatus to a flat metallic surface” as claimed, such as an inside surface of a gym locker.
Examiner disagrees. The clip of Gruenbacher would be fully capable of attaching to a flat metallic surface because the same mechanism required to clip to a visor would be fully capable of clipping to a flat metallic surface. Further, while Gruenbacher specifically teaches securing the apparatus to a visor or air vent, as noted by Applicant’s arguments the visor and air vent are merely examples (i.e. “for example”) of places to secure the apparatus, and further the apparatus may be secured to objects other than a visor and air vent (i.e. “to another object”).

Applicant argues that the securing devices of Gruenbacher are not “configured to secure the air freshener apparatus to a flat metallic surface and a zipper”. 
Examiner disagrees. Firstly, Gruenbacher teaches where the apparatus may secured to “other objects”, of which a zipper/flat metallic surface are two such examples. Secondly, Examiner maintains that the securing devices of Gruenbacher are “set up for operation” (to use Applicant’s preferred definition) to secure the apparatus to a flat metallic surface and a zipper. No structural modification would have to be made 

Applicant argues that the securing devices of Gruenbacher are not securing devices because the securing devices are not capable of securing the apparatus.
Examiner disagrees. One of ordinary skill in the art would recognize the clip structure of Gruenbacher as securing devices which would secure the apparatus to an object. The definition Applicant provides uses relative terms such as “firmly”, “not easily”, and “securely”. One of ordinary skill in the art would know from the teachings of Gruenbacher that the apparatus would be attached in a secure manner, otherwise the apparatus would fall off the intended object to which it was supposed to be attached. 

Applicant argues that the apparatus of Gruenbacher would “easily slide off”.
Examiner disagrees. The clip structure would secure the apparatus to “another object” as taught be Gruenbacher and would not be expected to “easily slide off”. The clip of Gruenbacher would grip the claimed flat metallic surface and zipper as is taught in ¶40 of attaching the apparatus.

Applicant argues that the element 120 is a spring loaded elongated clip and is patentably distinct from the Gruenbacher teachings.
Examiner disagrees. 

Further, the clip of Gruenbacher is spring loaded (where the clip 13 would be expected to flex and then apply force to the attached surface) and is elongated (where the clip has the length from the top to bottom ends).

Applicant argues that the Gruenbacher case does not contain the middle part as claimed.
Examiner disagrees. The Gruenbacher contains the part 23. Should applicant wish to distinguish Applicant’s disclosed middle part from the middle part of Gruenbacher, additional limitations should be added to the claim to further structurally limit the claimed invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776